DETAILED ACTION
This Office Action is in response to the requirement for election/restriction filed 17 June 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A (Figure 1-13) in the reply filed on 17 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2022.

Response to Arguments
Applicant’s election of Species A (Figure 1-13) in the reply filed on 17 June 2022 is acknowledged. On page 5 of the response, Applicant indicated claims 1-3, 6-11 and 16-17 are readable on the elected species. The Office disagrees with this assessment. 
Claims 1-9 read on the elected species. Independent claim 1 recites “an inner diameter of the bushing includes a cutting edge”. This is shown in Figures 1-13. For example, Figure 5c shows bushing 502 has a sharp edge 504 extending across the lumen. 
Independent claim 10 does not read on the elected species. Independent claim 10 recites “a cutting edge at a distal tip of the engaging body” on line 7. This is shown in Figure 14 – cutting edge 1401 on the distal tip of engaging body 1400, as described in paragraph [0072]. Figure 14 is part of Species B. Claims 11-15 do not read on the elected embodiment because they depend from claim 10. 
Independent claim 16 does not read on the elected species. Independent claim 16 recites the cutter extends across the cavity [in the bushing]. This is shown in Figures 17 and 18 – cutting edge 1701/1801 extends across cavity 1712/1812 of bushing 1702/1802. Claims 17-20 do not read on the elected embodiment because they depend from claim 16. 
For these reasons, claims 10-20 are withdrawn as being directed towards a non-elected embodiment. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US Patent Application 2008/0228198) in view of Snell et al. (US Patent Application 2012/0136378) in view of To et al. (US Patent Application 2006/0122633). 
	Claim 1: Traynor’198 teaches a device for cutting a filament (paragraph [0002]) that includes an outer sheath (20), a distal cutting portion (71) on the distal end of the outer sheath, an actuation wire (28) slidably extendable within the outer sheath (20) and distal cutting portion (71; paragraph [0032] discloses blade 48 can be placed at 54), and an engaging body (46) coupled to a distal end of the actuation wire (via wires 40, 42; paragraph [0030]). The cutting assembly includes a cavity for grasping the filament (58) that is controlled by the engaging body (46). Movement of the actuation wire (28) and engaging body (46) with the filament captured causes the cutting edge to sever the filament (Figures 4a-4b). 
Traynor’198 does not disclose an engaging body having a cavity defined along its length and a bushing coupled to the outer sheath such that the inner diameter of the bushing includes a cutting edge. 
Snell’378 teaches a device (1) for cutting a filament (4 or 40) that includes an outer sheath (20) having a distal tip (22) with an inner diameter that is a cutting edge (21; paragraph [0042]).
There is an actuation shaft (10) slidably extendable within the outer sheath (20) and the distal end portion (22) (paragraph [0051] and Figures 5-14). There is an engaging body at the distal end of the actuation shaft (Figure 3). The engaging body includes a cavity (12) defined along a length of the engaging body (Figure 3) and configured to capture a portion of the filament (4 or 40) within the cavity (12) (Figure 6, 7). 
Snell’378 teaches that movement of the actuation wire and engaging body with the filament captured within the cavity causes the cutting edge to sever the filament (paragraphs [0032], [0051]). 
Snell’378 teaches this cutting arrangement (i.e. an engaging body having a cavity that pulls the suture into contact with the distal end of the sheath) is advantageous because it can get closer to the end of the suture and leave an end that is as short as possible still attached to the body (paragraphs [0007], [0047]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the distal cutting arrangement taught by Traynor’198 by substituting the distal cutting assembly taught by Snell’378 in order to provide the stated advantages. 
Snell’378’s cutting edge (21) is integral with the outer sheath (20); therefore, Snell’378 fails to disclose the cutting edge 21 is on a bushing attached to a distal end of the sheath. 
To’633 is directed towards a device for cutting a filament (534) using an outer sheath (771; Figure 32a) and an inner actuation element (745) having an engaging body with a cavity (746) at the distal end. To’633’s sheath (771) can be integral with the cutting tube (770) or the cutting tube (i.e. a bushing) can be attached to the distal end of the sheath (paragraph [0148]). To’633 the inner diameter of the bushing (770) includes a cutting edge (paragraph [0148]). 
To provide the device of Snell’378 with a separate bushing attached to the distal end of the outer sheath would have been obvious to one of ordinary skill in the art, in view of the teachings of To’633, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. weld, adhesive, etc.) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that using a separate attached bushing with a blade would have allowed the surgeon/engineer to choose a different, optimal material for the bushing/blade rather than using the same material throughout the entire outer sheath. 
	Claim 7: Traynor’198’s outer sheath has a smaller inner and outer diameter at the proximal end (Figures 2 and paragraph [0034]) and a larger inner and outer diameter towards the distal end (at 70 – see Figure 4a-4c). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Traynor’198 in view of Snell’’378 in view of To’633, as applied to claim 1, further in view of Shoji et al. (US Patent Application 2015/0282826). 
Claim 6: Traynor’198 teaches the limitations of claim 6 but does not disclose the outer sheath comprises winding coils wherein the distal tip of the outer sheath comprises a ground outer surface where the bushing is coupled to the outer sheath. 
	The use of coiled sheaths in minimally invasive device is known in the art. For example, Shoji’826 is directed towards an endoscopic tool for minimally invasive surgery. The tool has a distal tool (10) and an outer sheath (31). The outer sheath comprises winding coils (Figure 1 and paragraph [0038]). This structure is advantageous because it offers flexibility and has compressive resistance in the longitudinal direction (paragraph [0038]). 
	Shoji’836 further teaches providing the distal end of the sheath with a bushing (15) such that the distal tip of the outer sheath is ground at the point where the bushing is attached (paragraph [0041], [0042]). Shoji’836 teaches this arrangement is advantageous because it allows the external diameter of the sheath (31) and bushing (15) to be made equal to each other which enhances the insertability of the distal tool (paragraphs [0041], [0042]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Traynor’198 with a coiled outer sheath, as taught by Shoji’836, in order in order to provide the device with the stated advantages. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Snell’378 in view of To’633 in view of Traynor’198. 
Claims 1, 4: Snell’378 teaches a device (1) for cutting a filament (4 or 40) that includes an outer sheath (20) having a distal tip (22) with an inner diameter that is a cutting edge (21; paragraph [0042]).
There is an actuation shaft (10) slidably extendable within the outer sheath (20) and the distal end portion (22) (paragraph [0051] and Figures 5-14). There is an engaging body at the distal end of the actuation shaft. The engaging body includes a cavity (12) defined along a length of the engaging body (Figure 3) and configured to capture a portion of the filament (4 or 40) within the cavity (12) (Figure 6, 7). 
Snell’378 teaches that movement of the actuation wire and engaging body with the filament captured within the cavity causes the cutting edge to sever the filament (paragraphs [0032], [0051]). 
Snell’378’s cutting edge (21) is integral with the outer sheath (20). Therefore, Snell’378 fails to disclose the cutting edge is on a bushing coupled to a distal end of the outer sheath. 
To’633 is directed towards a device for cutting a filament (534) using an outer sheath (771; Figure 32a) and an inner actuation element (745) having an engaging body with a cavity (746) at the distal end. To’633 teaches the sheath (771) can have a bushing (770) attached to the distal end of the sheath such that the inner diameter of the bushing (770) includes a cutting edge (paragraph [0148]). 
To provide the device of Snell’378 with a separate bushing attached to the distal end of the outer sheath would have been obvious to one of ordinary skill in the art, in view of the teachings of To’633, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. weld, adhesive, etc.) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that using a separate attached bushing with a blade would have allowed the surgeon/engineer to choose a different, optimal material for the bushing/blade rather than using the same material throughout the entire outer sheath. 
Snell’378 does not teach the actuation shaft is a wire. 
Traynor’198 is directed towards a device for cutting filaments within the body during a catheter-based, minimally invasive procedure (paragraph [0002]). Traynor’198’s filament cutter includes an outer sheath (20) and an inner actuation wire (28) that is coupled with an engaging body (40,42) that captures a filament (paragraph [0030]). Traynor’198’s device is different from Snell’378 because it is used for minimally invasive, catheter-based procedures (paragraph [0002]), but paragraph [0029] discloses the device can also be inserted through a rigid cannula depending on the type of surgery. 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Snell’378 such that the inner shaft carrying the engaging body is a wire, as taught by Traynor’198, in order to render the device flexible is so the same mechanism can be used to cut filaments in minimally invasive procedures within the body. 
Further, the substitution of one known element (actuation rod of Snell’378) for another (actuation wire of Traynor’198) would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention because the substitution of the actuation rod in Snell’378 with the wire taught by Traynor’198 would have yielded predictable results, because both elements serve the same function of actuating an engaging body relative to the outer sheath in devices disclosed for cutting sutures. Further, one of ordinary skill in the art would understand that the wire has a smaller diameter than the shaft and this can be advantageous during surgery in which minimizing the size of the tools is desired in order to require smaller incisions into the body in order for faster recovery. 
	Claim 2: Snell’378’s cavity includes a proximal portion having an angled sloping surface and a distal portion comprising an innermost curvature defining a hook shape (Figure 3; proximal most portion is towards the left of the figure, with respect to the page and the distal most portion is towards the right of the figure, with respect to the page). 
	Claim 3: The innermost curvature of Snell’378’s cavity is extends radially within the engaging body (10) a length that is greater than 50% of a diameter of the engaging body (Figure 3). 
	Claim 5: The cutting tube of Snell’378 defines a cavity along the length of distal tube (22). The cutting edge (at 21) is along the cutting cavity. 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snell’378 in view of To’633 in view of Traynor’198, as applied to claim 1, further in view of Fojtik et al. (US Patent Application 2017/0189046). 
Snell’378, as modified, teaches the limitations of claim 8 except for a second cavity on the engaging body that substantially opposes the first cavity about the longitudinal axis. 
	As in Snell’378, Fojtik’046 teaches an engaging body (Figures 2a, 2b) having a single cavity (27’) for receiving an element to be cut (in Fojtik’046, cavity 27 captures tissue to be cut). Alternately, Fojtik’046 teaches providing the engaging body with two cavities (327’, 328’) such that the second cavity opposes the first cavity about the longitudinal axis (Figure 3b). Fojtik’046 teaches this is advantageous because it provides an additional location for capturing an element to be cut (paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Snell’378 with a second on the engaging body that substantially opposes the first cavity about the longitudinal axis, as taught by Fojtik’046, in order to provide an additional location for capturing an element being cut (paragraph [0039]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Snell’378 in view of To’633 in view of Traynor’198, as applied to claim 1, further in view of Anderson et al. (US Patent Application 2004/0097865). 
Claim 9: Snell’378 teaches the engaging body has a cross-sectional shape that is round but it can alternately take any number of uniform and non-uniform cross-sectional shapes (paragraph [0046]), but does not explicitly disclose the engaging the body has a square perimeter. 
	Anderson’865 is disclosed as a filament cutter (abstract) having a round cross-sectional shape, as in Snell’378’s device. Alternately, Anderson’865 teaches the filament cutter can have a square cross-sectional shape (paragraph [0076]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Snell’378 such that it has a square cross-sectional shape, as taught by Anderson’865, because Snell’378 teaches different cross-sectional shapes are known and can be used without changing the function of the device and Anderson’865 teaches a square is a known cross-sectional shape that can be applied to a filament cutter. This modification (round to square cross-sectional shape) was recognized by both Snell’378 and Anderson’865 as a known change that could be easily performed by a skilled artisan without changing the function of the device. One of ordinary skill in the art would expect the device of Snell’378 to perform equally as well having a round or square cross-sectional shape in light of the teachings by Snell’378 and Anderson’865. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        28 July 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771